:

 
  

- PRN &
Case 1:19-sw-00386-EPG Dowucheluat
a Pw a
?

 

 

 

AO 106 (Rev. 04/10) Application for a Search Warrant Dena whee dA mn f f a of Ee y
rN OPS .
UNITED STATES DISTRICT COURT foe \ iL [a )
for the “ae
Eastern District of California DEC 11 2019 (~

 
  
 

CLERK, U.S. Ost
EASTERN DISTRICT

ey

Ri
In the Matter of the Search of )

(Briefly describe the property to be searched
or identify the person by name and address)

T307:Alhambra Ave, Vallejo, CA; 607 State St, Earlimart
CA; 2004 Chevrolet Tahoe (CA lic: 7BIS650); 2008
Toyota Tacoma (CA lic: 07677N2)

APPLICATION FOR A SEARCH WARRANT

 

BePuTY CLERK
Case No. uv

E7i9sW OO38GEPG ES

~

1, a federal law enforcement officer or an attorney for the government, request a.search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location): :

SEE ATTACHMENT A
located in the Eastern District of California , there is now concealed (identify the

person or describe the property to be seized):

- SEE ATTACHMENT B

f

The basis for the search under Fed. R. Crim. P. 4l(c) iS (check one or more):
evidence of a crime; ,
wf contraband, fruits of crime, or other items illegally possessed;
wt property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section ; Offense Description
21 USC 841(a)(1) Possession of a Controlled Substance with the Intent to Distribute
21 USC 846 Conspiracy
The application is based on these facts:
SEE ATTACHED AFFIDAVIT

of Continued on the attached sheet.
( Delayed notice of days (give exact ending date if more than 30 days:

under 18 U.S.C. § 3103a, the basis of which is set ar shegt,

fched
Affidavit submitted by email/pdf and attested to meas. / Fppfeant's signature
true and accurate by telephone consistent with LANDON HOFFMAN, SA HS!
Fed.R.Crim. P. 4.1 and 41(d)(3). . — Printed name and title

[_]Sworn to before me and signed in my presence. , z
. . 8
Date: j ~ | ft JA ; ae ( ~ —
. weer

—
Judge's signature

) is requested

 

   

en

 

City and state: Fresno, California Hon. Erica P. Grosjean, U.S. Magistrate Judge
Printed name and title

 
 

 

—

we oN My Ye YN NY NY NY | S| |
PN PR PRR YM BSSrRAAQAaAaRPBEH ES

Do oN DH WwW & W NY

 

Case 1:19-sw-00386-EPG Document 1: Filed 12/11/19 Page 2 of 42

MCGREGOR W..SCOTT

United States Attorney

STEPHANIE M. STOKMAN

Assistant United States Attorney

2500 Tulare Street, Suite 4401

Fresno, CA 93721 .
Telephone: (559) 497-4000 . oe
Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of:
307 ALHAMBRA AVENUE, eo
VALLEJO, CALIFORNIA; NO. .
607 STATE STREET, EARLIMART,
CALIFORNIA; A 2004 BURGUNDY AFFIDAVIT IN SUPPORT OF AN
CHEVROLET TAHOE SPORT APPLICATION FOR A SEARCH AND

_ UTILITY VEHICLE BEARING SEIZURE WARRANT
CALIFORNIA LICENSE PLATE |
7BIS650; A 2008 WHITE TOYOTA

_ TACOMA PICKUP TRUCK BEARING UNDER SEAL
CALIFORNIA LICENSE PLATE .
07677N2. .

 

 

I, Special Agent Landon C. Hoffman, being duly sworn, depose and state as follows:
INTRODUCTION |
1. I submit this affidavit in support of an application for a search and seizure warrant for the

following locations and property:
A. 307 Alhambra Avenue, Vallejo, California, 94591 (“TARGET RESIDENCE”), the
current residence of JOSE and FROYLAN Sanchez!;

 

| Because FROYLAN and JOSE share the same last name, I refer to them by their first names,

 

 
 

 

 

 

\o oo “I a wa oS WwW WN —_

 

 

Case 1:19-sw-00386-EPG Documenti Filed 12/11/19 Page 3 of 42

-B. 607 S State Street, Earlimart, California, 93291 TARGET LOCATION”), the
residence of relatives of JOSE and FROYLAN SANCHEZ;
-C. A 2004 burgundy Chevrolet Tahoe sport utility vehicle bearing California license
plate 7BIS650 and registered to Belinda Sanchez at 3000 Stoney Peak Lane, Bakersfield,
California, 93313 (“TARGET VEHICLE 1” or “TV1”);
D. A 2008 Toyota Tacoma pickup truck bearing California license plate 07677N2 and
‘ registered to FROYLAN SANCHEZ at 133 Castro Avenue, Pixley, California, 93256
(“TARGET VEHICLE 2” or “TV2”);
2. Based on the ongoing federal investigation detailed below, I believe that FROYLAN and
JOSE have jointly engaged in the sale of narcotics to an undercover agent (“UCA”) in Napa County, in
the Northern District of California, on three separate occasions (“controlled purchases”) between August
2019 and November 2019. At each of their three meetings with the UCA in Napa, FROYLAN and .
JOSE arrived in TARGET VEHICLE 1. I further believe that FROYLAN and JOSE reside at _
TARGET RESIDENCE in Vallejo (Solario County), and have obtained narcotics from a source of —
supply associated with the TARGET LOCATION in Earlimart (Tulare County). Immigration database
records indicate that FROYLAN and JOSE have the.same father as a man named Luis Sanchez (“Luis”),
and that Luis is married to a woman named Amairani Sanchez (“Amairani”). Credit bureau listings and

utility records indicate that Amairani resides at TARGET LOCATION.
3. Additionally, I believe that TARGET VEHICLE 2, which is registered to FROYLAN,

‘has been utilized in this drug trafficking operation. For example, on November 7, 2019, agents observed

FROYLAN drive TV1 to Los Banos, California (Merced County). There, on the side of the road,
FROYLAN met an unidentified man (“UM”) who arrived in TV2. An agent observed UM exit TV2,
hand FROYLAN a box-shaped package, then return to TV2, which UM proceeded to drive to
TARGET LOCATION. Once TV2 arrived at TARGET LOCATION, an agent observed a passenger
exit TV2, briefly enter TARGET LOCATION, then return outside. The passenger handed an
unidentified item to the driver of TV2. ‘The passenger returned inside the TARGET LOCATION and
TV2 drove away. Meanwhile, other agents observed FROYLAN retuin to Napa County, where, that

same night, FROYLAN and JOSE proceeded to sell approximately two pounds of methamphetamine to

 

unless otherwise noted.

AFFIDAVIT 2

 
 

 

 

 

o oN DH OH SP WD NY

 

 

Case 1:19-sw-00386-EPG “Document:1 Filed 12/11/19 Page 4 of 42

an undercover officer. |

4. Based on my training and experience and the facts set forth in this affidavit, there is
probable cause to believe that FROYLAN and JOSE have violated and will continue to violate the
following federal laws: 21 USC. § 841(a)(1) (Possession with Intent to Distribute / Distribution of a
Controlled Substance) and 21 U.S.C. § 846 (Conspiracy to Possess with Intent to Distribute /
Distribution of a Controlled Substance) (the “target offenses”). This affidavit therefore requests ;
authority to search the locations and property described in Attachment A-] through Attachment A-4 in
order to locate and seize the items described in Attachment B as evidence and instrumentalities of
violations of 21 U.S.C. §§.841(a)(1) and 846. Attachments A-1 through A-4 and Attachment B are
fully incorporated by reference. . | |

5. The facts in this affidavit come from my personal observations, my training and

experience, information from records and databases, and information obtained from other agents and
witnesses. This affidavit does not set forth all of my knowledge about this matter; it is intended only to
show that there is sufficient probable cause for the requested warrant. As this investigation progresses,
my understanding of the significance of certain events and evidence may change or evolve. .

6. Where statements made by other individuals are referenced in this affidavit, such
statements are described in summary unless otherwise noted. Similarly, where information contained in
reports, recordings, and/or other documents or records is referenced in this affidavit, such information is
also described in summary unless otherwise noted. |

_ AGENT’S BACKGROUND
7. | Tama Special Agent with the United States Department of Homeland Security (“DHS”),
Immigration and Customs Enforcement/Homeland Security Investigations (“HSI”), presently assigned
to the Office of the Special Agent in Charge, San Francisco, California. | am an “investigative or law
enforcement officer of the United States” within the meaning of 18 U.S.C. § 2510(7), that is, an officer
of the United States who is empowered by law to conduct investigations of, and to make arrests for,
offenses enumerated in 18 U.S.C. § 2516. I graduated from the Criminal Investigator Training Program

and the HSI-Special Agent Training Program at the Federal Law Enforcement Training Center in

January 2018. Prior to working with HSI, I spent approximately nine years as a Police Officer with the

AFFIDAVIT 3

 
 

 

 

oOo 6 YN NWN WO FSF WY NHN

NO Nw i) bO WN bh Nm bo — —_ — . — — — — — —
ao NN WN & W& nyo -Ff§ Oo Oo CO ™ n WN kk WwW WV —_ ©&

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 5 of 42

Union City Police Department in Georgia. During my tenure with the Union City Police Department, ]
served as a Patrol Officer, Special Investigator, Sergeant, and Lieutenant. In the course of my law
enforcement career, I have received over 2500 hours in training, including training in the areas of
advanced investigative techniques, evidence collection, crime-scene processing, criminal law and
procedure, warrant preparation, interviewing, surveillance techniques, crime analysis, and operational
planning. J hold a Bachelor of Science in Criminal Justice and a Master’s in Public Administration.
~ 8 As an HSI Special Agent, I have led and participated in the investigation of offenses

including human trafficking, narcotics trafficking, and money laundering. As a Georgia Peace Officer, |
supervised, led, and participated in the investigation of organized crime, narcotics distribution, sex
trafficking, and other violent crimes against persons. During these investigations, J utilized various
investigative techniques, including electronic surveillance pursuant to court-authorized wiretaps,
undercover agents, criminal informants, controlled purchases of contraband, physical surveillance,
consensual recording, investigative interviews, mail covers, garbage searches, GPS tracking devices,
pole-mounted cameras, and the service of Grand Jury subpoenas. I have prepared and executed
numerous state and federal arrest warrants and search warrants. In my law enforcement career, I have
participated in no fewer than 100 investigations relating to either the use and/or trafficking of narcotics.

9. ° Based on my training, background, experience, conversations with other law enforcement
officers (collectively my “training and experience”), I am aware that individuals who distribute
controlled substances often conceal controlled substances at their residences. Additionally, drug dealers
commonly are in possession of items to facilitate their drug dealing business. These itemis include digital
scales, used and unused packaging material, substances used to dilute the controlled substances to yield
more sellable product, notes and other records regarding their drug transactions, cellular phones to
communicate with drug buyers and suppliers, and firearms to protect themselves or their contraband.

10. - From-my training and experience, I know that many drug dealers use cellular telephones
to facilitate their drug dealing business. Specifically, I know that drug dealers use cell phones to arrange
meeting locations and times, negotiate prices and quantities, and discuss the-quality of the substance.

The current investigation has revealed that FROYLAN Sanchez and JOSE Sanchez have used their

AFFIDAVIT 4

 
 

 

Oo fo nN Dn WH Fe WY LY

10
ll
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 6 of 42

|| cellular phones to facilitate drug transactions with an undercover agent.

11. From my training and experience, I also know that drug traffickers often utilize vehicles
in which to transport and distribute controlled substances and/or contraband. I know that persons
involved in distributing controlled substances will often conceal, store, and transport controlled
substances and/or contraband in vehicles under their control. Often times, therefore, such individuals
will have several vehicles located on their premises, Some of these vehicles are often in various states
of repair, ranging from total abandonment and non-drivable to brand new. Often, law enforcement find
that such vehicles are registered in the name of other individuals, which can be indicative of a dealer’s
attempt to insulate himself from law enforcement detection and apprehension. | believe that searching
vehicles present at the residences or places of business of such individuals and found to be under their
control (as evidenced by possession of keys or paperwork indicating they have access to the vehicle)
during the service of the search warrant may produce relevant evidence. Likewise, as FROYLAN and
JOSE utilize their vehicles in order to conduct narcotics transactions, items such as customer lists, pay-
owe sheets, sales information, shipping labels, receipts, packaging materials such as plastic baggies,
scales, cell phones, and/or cash may be found in the vehicles. .

12. Based on my training and experience, I know that it is common for drug traffickers to
store drugs and/or drug paraphernalia inside of their residences. I know that many drug traffickers also
keep other evidence of drug trafficking at their residences, including firearms, cell phones, packaging
materials, scales, and currency at their residences. Additionally, I know that it is common for drug
dealers to possess firearms to protect their drug supply and profits. Drug dealers often earn substantial
cash proceeds that they accumulate or convert to other assets, such as jewelry, vehicles, real estate, bank
accounts, or other investments. Many drug dealers maintain informal records accounting for their drug-
related finances and/or the accumulation/transformation of drug proceeds.

APPLICABLE STATUTES

13. Under Title 21, United States Code, Section 841(a)(1), it is unlawful for any person to
“knowingly or intentionally ... manufacture, distribute, or dispense, or possess with intent to
manufacture, distribute, or dispense a controlled substance.” |

14. Under Title 21, United States Code, Section 846, “any person who attempts or conspires

AFFIDAVIT 5

 
 

 

 

Oo fe NH WO we F&F WD NH ~~

NO bo RO nN tw ND - pe Nw N — — — — — bs wt —, — pest
oo ~ N 17a) > we bo — So oO oo ~l ON Nm > we i] —_ oS

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 7 of 42

to commit any offense” defined in Title 21, Chapter 13, Subchapter I “shall be subject to the same |
penalties as those prescribed for the offense, the commission of which was the object of the attempt or
conspiracy.” Sections 841(a)(1) and 846 each fall within Title 21, Chapter 13, Subchapter I.
PROBABLE CAUSE

15. In the summer of 2019, agents from the Napa Special Investigations Bureau (“NSIB”)
and the Department of Homeland Security, Homeland Security Investigations (“HSI”) developed
information that brothers FROYLAN Sanchez, AKA Daniel Sanchez Bustos, and JOSE Sanchez were
involved in trafficking narcotics from the Eastern District of California into Napa County. As discussed
below, information obtained to-date indicates that FROYLAN and JOSE reside in Vallejo and have a
narcotics source of supply (“SOS”) in Earlimart. |

16. In the last four months, JOSE and FROYLAN have been involved in the sale of pound quantities of
methamphetamine to an undercover agent in Napa County, in the Northern Districhof California, on
three separate occasions.” During one of the three transactions, the undercover agent also purchased a
half-ounce of cocaine directly from FROYLAN. As of this writing, the identity of the SOS in Earlimart
is unknown. . | . ,
| August 22, 2019: CS-1 Contacted JOSE to Purchase Methamphetamine and Cocaine?

17. On the afternoon of August 22, 2019, at the direction of law enforcement, a Confidential
Source handled by HSI agents (““CS-1”) called JOSE by calling (707) 333-7680 (“phone 1”).4 CS-1

reported that, during this conversation, CS-1 offered to purchase methamphetamine and cocaine from

 

2 Unless otherwise noted, the weights of any narcotics mentioned in this affidavit are the
approximate gross weights (with packaging). “
_ 3 This telephone call, which was in Spanish, was not recorded. The summary of this call is based
on CS-1’s reporting of the call to agents.

4 CS-1 is currently handled by HSI agents. CS-1’s criminal history includes a felony conviction
involving the sale of narcotics in the early 1990s. CS-1 also has prior arrests not resulting in
convictions, including'a felony narcotics offense in the early 2000s, and felony narcotics and firearms
charges within the last ten years. CS-1 is not a U.S. citizen and has several prior arrests for immigration

| offenses, as well as prior deportations. CS-1 is currently cooperating with HSI agents in exchange for

immigration benefits. To the best of my knowledge and belief, CS-1 has provided reliable information
during this investigation. For example, information provided by CS-1 has been corroborated via agents’
surveillance efforts. ,

AFFIDAVIT,

4

 
 

 

 

0 Oo ND HW RF WN

Mw MN NY VY NY NN Dm eee
ao ND ONO OnlUmP,LUlUWMGLUmUCUN Slr S| lCOCOCCOTO ONS ND i DOW LT Dl ClO

 

 

Case 1:19-sw-00386-EPG Document 1. Filed 12/11/19 Page 8 of 42

c

|| JOSE. JOSE agreed to. provide CS-1 with methamphetamine and cocaine, but advised that he would not

have the substances until later that night.

18. That afternoon, NSIB agents conducted surveillance of TARGET RESIDENCE, where
I believe FROYLAN and JOSE reside.> Around 5:00 p.m., agents observed JOSE exit TARGET
RESIDENCE and enter TARGET VEHICLE 1, parked in the driveway of TARGET RESIDENCE.
J OSE entered the driver’s seat of TV1, which he drove away from TARGET RESIDENCE. NSIB
agents continued their visual surveillance of JOSE as he drove TV1 away from Vallejo. Through visual
surveillance, agents ultimately tracked TV1 to Earlimart.

19. That evening, around 9:30 p.m., an NSIB agent located TVI parked outside of TARGET
LOCATION. Shortly thereafter, the agent terminated surveillance of TV1.and TARGET
LOCATION. | | |

20. Ultimately, the planned August 22, 2019 transaction between CS-1 and JOSE did not
occur. Thereafter, agents decided that NSIB Sergeant Alfonso Ortiz, who is fluent in Spanish, would
attempt to contact JOSE at phone 1! and, in an undercover capacity, attempt to purchase
methamphetamine and cocaine from JOSE. 7

August 23, 2019: UCA Buys Methamphetamine and Cocaine from FROYLAN and JOSE

21. On the afternoon of August 23, 2019, Sergeant Ortiz (“Undercover Agent” or “UCA”)

called JOSE at phone 1. JOSE did not answer. Minutes later, JOSE called UCA from phone 1.6 UCA

advised JOSE that UCA’s friend had given him JOSE’s phone number. UCA advised JOSE that he
needed “a little errand around there.” JOSE replied “yes, yes, yes.” JOSE stated “I’m not the one, it’s
my brother, but [°1l put him on for you.” J OSE handed phone 1 to his brother, who UCA later identified
as FROYLAN Sanchez. |

22. During this conversation, FROYLAN explained that UCA’s “buddy” had asked to

 

5 Prior to August 22, 2019, agents learned of a May 2019 traffic collision report (Napa Sheriff's
Department case 19-002503) in which JOSE Sanchez reported his address as 307 Alhambra Avenue in

Vallejo. ;
6 Rach of UCA’s phone calls to JOSE and FROYLAN were recorded and in Spanish. I have

reviewed transcripts of these calls, which were interpreted from Spanish to English by Spanish speaking
linguists. Additionally, | have spoken with UCA about his interactions with FROYLAN and with JOSE

throughout this investigation.

AFFIDAVIT : . 7

 
 

 

 

ee 4 a Fe

10
1
12

13

14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 9 of 42

purchase “Cristinas” and “blanca.” From speaking with UCA about this conversation, I know that UCA
understood “Cristinas” to be a reference to methamphetamine and “blanca” to be a reference to cocaine.
From my training and experience, J also know that “blanca” is Spanish for “white” and is frequently

used i in reference to cocaine.

23. Later that afternoon, FROYLAN called UCA fom 45 +52-664-483-5807: (“phone 2”), a
number which, based on the +52 prefix, I believe to be associated with a Mexico-based service provider.
FROYLAN indicated that phone 2 “is good” and that he would not use “the other number.” Over the

course of his communications with FROYLAN that afternoon, UCA arranged to purchase one “Cristina”

and “half” of the “Blanca” in-exchange for $2,600. UCA advised me that he understood this to mean

that he would purchase from FROYLAN approximately oné pound of methamphetamine and one half-
ounce of cocaine for $2,600. UCA and FROYLAN arranged to meet near an E] Pollo Loco restaurant in
Napa later that day. |

24. That afternoon, around 5:00 p.m., an agent observed TV1 enter and park in the parking
lot of El Pollo Loco, located at 287 Soscol Avenue in Napa, in the Northern District of California. An
agent saw two Hispanic males inside TV1. In the driver’s seat, the agent saw a Hispanic male who
UCA later identified as JOSE. In the front passenger seat, the agent saw a Hispanic male who UCA
later identified as FROYLAN. |

25. Minutes later, UCA, driving an unmarked vehicle, arrived i in the same parking lot. UCA

parked and exited his car, then approached the front passenger side of TV1. There, UCA spoke with

FROYLAN, who remained in the front passenger seat. UCA handed FROYLAN approximately $2,600

in cash. FROYLAN handed UCA a plastic grocery bag containing three separate packages. UCA then
returned to his vehicle and both parties drove away.

26. Minutes later, around 5:21 p.m., FROYLAN called UCA from phone 2. FROYLAN
explained that the bag he handed UCA contained “two orders” for another person, which FROYLAN
had given UCA by mistake. At FROYLAN’s request, UCA returned to the El Pollo Loco and gave
FROYLAN of the three packages contained in the plastic grocery bag he received from FROYLAN
earlier that evening. .

27. UCA then met with NSIB agents: The two remaining packages (Item 1-2 and Item 1-3)

AFFIDAVIT 8

 
 

 

 

—

yw Wy NN NY NY NNN es Be ee ee Se Se
Oo dN AN A BB YB NY S| OG OD we HN DUN FF YW NHN - ©

oe

 

 

Case 1:19-sw-00386-EPG Document 1 Filed 12/11/19 Page 10 of 42

were transported to the Napa Special Investigations Bureau and booked into evidence. During
subsequent presumptive testing, Item 1-2 tested presumptively positive for methamphetamine and was
found to weigh approximately 455.5 grams (gross). Item 1-3 tésted presumptively positive for cocaine
and was found to weigh approximately 14.3 grams (gross). Items 1-2 and 1-3 were later submitted to
the Drug Enforcement Administration (“DEA”) Western Regional Laboratory for analysis. As of this ©
writing, the results are pending. |

September 13, 2019: UCA Buys Methamphetamine from FROYLAN and JOSE

28. Between September 10 and September 12, 2019, UCA spoke with FROYLAN at phone
2. During these-conversations, UCA negotiated a $5,000 purchase of narcotics in which FROYLAN
would provide “two whole ones . . . of the strong kind” as well as “refresco.” UCA advised me that |
“two whole ones... of the strong kind” referred to two pounds of methamphetamine. Additionally, I
know that in Spanish, “refresco” can refer to soda. UCA advised me that, in his conversations with
FROYLAN, he understood “refresco” to mean cocaine.

29. During a September 12, 2019 call, FROYLAN advised UCA that FROYLAN “was not
able to get you the other one, the one . . . the one you said you wanted one [sic]. I just got you two
whole ones,” suggesting that FROYLAN obtained two pounds of methamphetamine and no cocaine.
During a separate September 12 call, FROYLAN advised UCA that he had a “guy” who was “already
on his way,” indicating that FROYLAN was waiting for another person to provide him with narcotics to
sell UCA. |

30. On September 13, 2019, at approximately 12:20. p.m., UCA called FROYLAN at phone
2. During this conversation, UCA and FROYLAN further discussed the planned narcotics transaction.
FROYLAN advised that he was ready to meet that afternoon. FROYLAN and UCA agreed to meet near
the “same location,” meaning they would again meet near the El Pollo Loco in Napa.

31. - That afternoon, around 3:50 p.m., UCA arrived at the El Pollo Loco parking lot in Napa.
Around 3:58 p.m., an agent observed TVI arrive and park in the E] Pollo Loco parking lot. UCA exited
his vehicle and approached JOSE, who sat in the front passenger seat of TV1. FROYLAN was seated in
the driver seat of TVI1. UCA spoke primarily to FROYLAN. During this meeting, UCA handed JOSE

approximately $4,000. In turn, JOSE handed the UCA a black yard waste bag containing two separate

AFFIDAVIT 9

 
 

 

0 foe NO NH HS WY N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 11 of 42

packages. UCA returned to his vehicle and both parties drove away.

32. UCA then met with NSIB agents. The two packages contained in the black yard waste
bag (Item 4-2 and Item 4-3) were transported to the Napa Special Investigations Bureau and booked into
evidence. During subsequent presumptive testing, Item 4-2 tested presumptively positive for
methamphetamine and was found to weigh approximately 443.2 grams (gross). Item 4-3 tested
presumptively positive for methamphetamine and was found to weigh approximately 458.1 grams
(gross). Items 4-2 and 4-3 were later submitted to the DEA Western Regional Laboratory for analysis.
As of this writing, the’results are pending. |

33. I later reviewed GPS tracking data obtained from an electronic tracking device
(“tracker”) previously installed on TV1, pursuant to a state search warrant issued in Napa County
Superior Court on August 28, 2019. In reviewing the tracker data for TV1 following the September 13,
2019 sale, I noted that TV1 left El Pollo Loca at approximately 4:00 p.m. and drove to TARGET
RESIDENCE in Vallejo, arriving at approximately 4:50 p.m. The tracker data indicates that TV1 made
only short stops on the travel path, and the timing of this trip appears consistent with traveling this route
in rush hour traffic. This information contributed to my belief that FROYLAN and JOSE reside at
TARGET RESIDENCE. |

34. Further review of the tracker data indicated that, September 14, 2019, TVI1 began
traveling south on Interstate 680 at approximately 11:40 a.m. At Approximately 3:34 p.m., TV1 arrived
at TARGET LOCATION—the same address TV1 drove to from Vallejo on August 22, 2019, prior to
the August 23, 2019 controlled sale of methamphetamine and cocaine. |

35. Additionally, in reviewing transcripts of the recorded conversations between UCA and
FROYLAN, I noticed that FROYLAN indicated that the narcotics he sold UCA on September 13, 2019
had been delivered to FROYLAN the previous day by an unknown individual. This information
contributed to my belief that JOSE drove TV1 to TARGET LOCATION the night before the August 23,
2019 controlled purchase to obtain narcotics. Additionally, this information contributed to my belief
that FROYLAN and/or JOSE drove TV1 to TARGET LOCATION on September 14, 2019 to pay their
narcotics source of supply for the narcotics delivered to FROYLAN prior to the September 13, 2019 |

controlled purchase.

AFFIDAVIT - 10

 
 

 

 

Co oe tN DO AW Ff WD NY =

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 12 of 42

November 7, 2019: UCA Buys Methamphetamine from FROYLAN and JOSE |

— (36. On November 7, 201 9, at approximately 11:51 a.m., UCA, having previously attempted
to contact FROYLAN on phone 1, called JOSE on phone 2. UCA asked JOSE if FROYLAN was
available to talk. Around 11:57 a.m., FROYLAN called UCA from phone 1. UCA and FROYLAN
negotiated a purchase of two “libretas” and approximately $1,000 worth of “sodita.” Based on my
training and experience and my subsequent conversations with UCA, I understand that “libretas”
referred to methamphetamine and “sodita” referred to cocaine. FROYLAN advised he could go obtain
the narcotics and return later that night. FROYLAN added that he might have someone bring the
narcotics to him by, stating “I would need to tell the guy to go pick them up and bring them over to me.
It’s about a two- to three-hour ride from there to here, for him to bring them to me.” Ultimately, UCA
and FROYLAN agreed to meet later that night, depending on when FROYLAN would be ready.

37.  Atapproximately 4:00 p.m., an agent conducting surveillance of TARGET
RESIDENCE observed FROYLAN enter the driver’s seat of TV1, which was parked outside. Agents .
saw FROYLAN drive TV1 away from TARGET RESIDENCE, across multiple roadways, and
ultimately onto southbound Interstate 5. ‘Around 8:15 p.m., an agent observed TV1 pull into a gravel
parking lot near a Shell gas station on Mercy Springs Road in Los Banos, California. TVI1 then pulled
behind a white Toyota pickup truck that, according to California Department of Motor Vehicle records,
was registered to FROYLAN. The agent watched FROYLAN exit the driver’s seat of TV1 and meet
UM, the driver of TV2, outside the vehicles. There, UM handed FROYLAN a box-shaped package

| slightly smaller than a common shoebox. Both men then returned to their respective vehicles. At

approximately 8:17 p.m., TV1 and TV2 exited the gravel parking lot towards Interstate 5. TV1 entered |
Interstate 5 north, while and TV2 entered Interstate 5 south,

_ 38. Around 8:18 p.m., with the assistance of California Highway Patrol Air Operations,
agents followed TV2 south on Interstate 5. Ultimately, TV2 arrived outside TARGET LOCATION
shortly after 10:15 p.m. An officer saw a passenger exit TV2, approach TARGET LOCATION, and
knock on the property’s rear door. The passenger then entered TARGET LOCATION, only return.
approximately one minute later. The passenger returned to TV2 and handed an unknown item to the

driver of TV2. TV2 then drove away, while the passenger returned inside the TARGET LOCATION.

AFFIDAVIT 1

 
 

 

 

—_

oo ~ nN ia & Ww N os So Oo oe ~~ nN in & 1s) tO — oS

0 oe NY DH HW BR YH DN

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 13 of 42

39. Agents continued monitoring TV2. Around 10:35 p.m., an agent observed T|V2 arrive
at the Mirage Vista Apartments, located at 875 E Terra Bella Avenue in Pixley (Tulare County),
California. The agent watched the driver of TV2 exit the truck and walk into the breezeway of one of
the apartment buildings. Agents then terminated surveillance of TV2.

40. Meanwhile, additional agents followed FROYLAN as he drove TVI northbound on |
Interstate 5. At approximately 6:06 p.m., FROYLAN called UCA from phone 2, FROYLAN advised,
“Oh. I'm here, heading up now. I’m going to go see you; I’m heading over there now. I think soon...
It’s just that there is so much traffic, but I’m... I’m bring your order with me [sic].” Around 9:32 p.m.,
FROYLAN again called UCA, explaining that FROYLAN was approximately 40 minutes away.
Eventually, UCA and FROYLAN agreed to meet near a Walmart in American Canyon (Napa County),
California.

41. | At approximately 10:35 P.M., UCA parked at a Chevron gas station on Napa Junction
Road in American Canyon, near the Walmart. Around 10:40 p.m., I observed TV1 drive through the
Walmart parking lot, toward the Chevron station, where it ultimately parked near a gas pump. Another
agent observed UCA approached the driver’s side of TV1 on foot, where he spoke to. FROYLAN, while
JOSE sat in the front passenger seat of TV1. UCA handed FROYLAN approximately $4,000.00.
FROYLAN handed UCA a small cardboard box. UCA then returned to his vehicle, at which point TVI
and UCA left separately. " |

42. | UCA then met with NSIB agents. Agents noted that the cardboard box (item 7-2) held
two clear ziplock baggies (items 7-2A and 7-2B) containing suspected methamphetamine. Items 7-2, 7-
2A and 7-2B were transported to the Napa Special Investigations Bureau and booked into evidence.
During subsequent presumptive testing, Item 7-2A tested presumptively positive for methamphetamine
and was found to weigh approximately 450.7 grams (gross). Item 7-2B tested presumptively positive
for methamphetamine and was found to weigh approximately 449.6 grams (gross). Items TM and 72-
B were:later submitted to the DEA Western Regional Laboratory for analysis. As of this writing, the
results are pending. .

43. In reviewing GPS tracker data for the tracker associated with TV1, I noticed that, on

November 7, 2019, TV1 left the Chevron station around 10:45 p.m., and drove to the TARGET.

AFFIDAVIT . 12

 
 

 

 

—

0 oN DAD WwW & YW DN

e ~J nN wa - Wo BD — oO \o oe ~~] ON wa > wo tO — oC

only short stops on the travel path, consistent with traveling the route.

 

 

Case 1:19-sw-00386-EPG Document 1 Filed 12/11/19 Page 14 of 42

RESIDENCE, where it arrived at approximately 11:11 p.m. The tracker data indicates that TV1 made

\

44, Additionally, I found that the tracker data for November 9, 2019 indicated that TV1
began traveling south on Interstate 680 around 11:48 a.m., and arrived at the TARGET LOCATION at .
approximately 4:32 p.m. This information contributed to my belief that FROYLAN and/or JOSE drove
TV1 to TARGET LOCATION én November 9, 2019 to pay their narcotics source of supply for the

narcotics sold during the November 7, 2019 controlled purchase.

Records Checks and Additional Information
. 45. As part of my investigation of this case, | conducted a public records check in the law
enforcement database CLEAR. According to a February 2019 credit bureau listing, TARGET |
RESIDENCE is associated with J OSE and FROYLAN’s father, Froylan Espino Sanchez. |

46. In reviewing license plate reader data, I found that TVI1 has parked outside of TARGET
RESIDENCE on at least four separate occasions since August 201 9. According to DMV records, TVL
is registered to Belinda Sanchez at 3000 Stoney Peak Lane in Bakersfield, California. According to
credit bureau and utility reports « obtained on CLEAR, Belinda Sanchez has shared multiple addresses
with FROYLAN and JOSE. .

47. In reviewing license plate reader data, I found that TV2 has parked outside of TARGET |
RESIDENCE on April 28, 2019 and on May 5, 2019. License plate reader data also indicated that TV2
parked outside TARGET LOCATION on August 10, 2019. According to DMV records, TV2 i is

| registered to FROYLAN SANCHEZ at 133 Castro Avenue, City, Pixley, California. However, when I

conducted:mapping research, I was unable to locate this address.

48. California DMV records indicate that JOSE changed his mailing address to TARGET

RESIDENCE on March 21, 2019. .

49, In reviewing public records for the TARGET LOCATION, | found multiple credit
bureau listings and utility service records associated with Luis Sanchez and Amairani Sanchez. In
reviewing Department of Homeland Security, Immigration and Customs Enforcement database records,
I located documents indicating that Luis Sanchez, F FROYLAN, and J OSE share the same father.

AFFIDAVIT 13

 
 

 

~—

Oo oo ~ a an bh Ww N

— — —
No _ oS

13
14
15
16

17

18
19
20
21
22
23
24
© 25
26
27
28

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 15 of 42

Additionally, I found documents indicating that Luis and Amairani Sanchez were married in April of
2018. | a
50. During prior surveillance of the TARGET LOCATION, agents observed a 2007 GMC
Yukon bearing California license plate 7LCB627 and registered to Amairani Sanchez. This.vehicle was
parked in the carport outside the TARGET LOCATION on September 12, 2019 and September 17,
2019. Additionally, while investigating this case, I learned that, on August 16, 2019, Amariani Sanchez
filed a police report with the Tulare County Sheriff’ s Department in which she reported that her GMC

Yukon had been vandalized. In the report, Amairani listed her address as that of the TARGET

‘LOCATION. These facts contributed to my belief that Luis and Amairani Sanchez reside at the

TARGET LOCATION. .
| REQUEST FOR SEALING |

51. This affidavit contains information regarding potential targets and informants which, if -
unsealed, may jeopardize the very information sought to be gained by these search warrants. In li ght of
the ongoing nature of this investigation, and the likelihood that notice to the above-identified individuals -
may cause them to destroy evidence, flee from prosecution, and notify confederates, I respectfully —
request that this affidavit and the resulting search warrants, as well as any related documents, be sealed
until further order of the Court, except that working copies should be made available to the United States
Attorney’s Office, HSI, any other law enforcement agency designated by the United States Attorney’s
Office, and to’counsel for any individual later charged in this case so that the government may comply
with its discovery obligations. |

\
\\
\\

\\

AFFIDAVIT 14

 
 

 

 

0 Oo NYA HW B&B WD YP =

mw wy NY YD NY NY NY NY YN FY FTF FF FP PF Fe SFOS Uh Shc
o nD OO WH B&B WO NO —-§ CO ODO wa NH HD UV FF Ww NH | O&O

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 16 of 42

| CONCLUSION
_ 52. The facts set forth in this affidavit demonstrate probable cause to believe that the

locations and property described in Attachment A-1] through Attachment A-4 to this affidavit contain -
items listed in Attachment B which constitute evidence, contraband, and/or fruits of a crime, and other
items illegally possessed, property designed for use, intended for use, or used in committing a crime,
specifically, FROYLAN and JOSE Sanchez and their associates and their ongoing violations of 21
U.S.C. §§ 841(a)(1) and 846.

I swear under penalty of perjury that the facts presented herein are true and accurate to the best

of my knowledge.

 

 

Special Agent
Department of Homeland Security, Homeland
Security Investigations

Subscribed and sworn to me pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3)

on Dee . , 201 q

oe de

THE HONORABLE ERICA P. GROSJEAN
UNITED STATES MAGISTRATE JUDGE

Reviewed as.to form by:

STEPHANIE M. STOKMAN
Assistant|U.$. Attorney

AFFIDAVIT 15

 
 

Case 1:19-sw-00386-EPG Document 1 Filed 12/11/19 Page 17 of 42

- . ATTACHMENT A-1

 

Area to Be Searched: |

307 Alhambra Avenue, Vallejo, California, 94591

307 Alhambra Avenue, Vallejo, California, 94591 (“TARGET RESIDENCE”) is a single
family, single story residence located on the north-east corner of the intersection of Alhambra
Avenue and Laurel Street in Vallejo. The residence is a greenish-grey colored stucco with white
colored trim and a gray colored shingled roof. The front door is brown in color and faces south.
There is a rock or brick front porch leading to the front door. The property is closed in by a
chain-link fence approximately three feet tall. The numbers 3, 0, and 7 are affixed to the front of
the house to the left of the front door. ~ .

The requested search shall include all rooms of the TARGET RESIDENCE, including any
safes, locked containers, storage containers, closets, sheds, and garages associated with the
premises. Also to be searched are vehicles directly associated with the residence, i.e. vehicles
parked in the driveway or alley behind the residence or vehicles parked near the residence that
are believed to be associated with the residence based on documents or property recovered inside
the residence. .

 
7 :

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 18 of 42

ATTACHMENT A-2
| Area to Be Searched:
607 S State Street, Earlimart, California, 93291
607 S State Street, Earlimart, California, 93291 (“TARGET LOCATION”) is a single family,

single story residence located on the north-west corner of the intersection of S State Street with E
Wilson Avenue in Earlimart, CA. The residence is an off-white colored stucco with a reddish

- colored shingled roof. The front door is brown in color and faces east. There is a rear building

on the property that is light orange colored stucco with a reddish colored shingled roof. The
front door to the outbuilding is white and faces east. The property is partially enclosed by a
chain-link fence approximately three feet tall and partially by a wood slat fence. There is an
open carport on the south side of the property. The numbers 6, 0, and 7 are affixed to the front of
the house to the right of the front door.

The requested search shall include all rooms of the TARGET LOCATION, including any safes,
locked containers, storage containers, closets, sheds, and garages associated with the premises.
Also to be searched are vehicles directly associated with the residence, i.e. vehicles parked in the
driveway or alley behind the residence or vehicles parked near the residence that are believed to
be associated with the residence based on documents or property recovered inside the residence.

 

 
 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 19 of 42 -

ATTACHMENT A-3 .
Area to Be Searched:

A burgundy 2004 Chevrolet Tahoe sport utility vehicle bearing California license plate
7BIS650 (“TARGET VEHICLE 1” or “TV1”) and registered to Belinda SANCHEZ of 3000
Stoney Peak Lane, Bakersfield, California, 93313. ,

 

|
I ,
|
 

 

 

 

 

Case 1:19-sw-00386-EPG Document 1. Filed 12/11/19 Page 20 of 42

~

ATTACHMENT A-4
Area to Be Searched:
A white 2008 Toyota Tacoma pickup truck bearing California license plate 07677N2

(“TARGET VEHICLE 2” or “TV2”) and registered to Froylan Sanchez at 133 Castro Avenue,
Pixley, California, 93256.

 
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 21 of 42

ATTACHMENT B

ITEMS TO BE SEIZED FROM TARGET RESIDENCE, TARGET LOCATION, |

TARGET VEHICLE 1, TARGET VEHICLE 2,
FROYLAN SANCHEZ, AND JOSE SANCHEZ

Any item tending to establish and document a conspiracy to distribute and possess with °

intent to distribute controlled substances and the distribution and possession with intent to

distribute methamphetamine and cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 846, from on or about August 22, 2019, to November 7, 2019, including:

a.

b.

Controlled substances (including prescription drugs);

United States currency (in excess of $1,000.00), foreign currency, precious
metals, jewelry, stocks, bonds, money orders, certificates of deposit and
cashier’s checks;

Items evidencing the expenditure of drug-related proceeds, namely: receipts,
purchase agreements, vehicle titles, warranty applications, homeowners or
renters insurance applications and claims, jewelry;

Account statements, account summaries, credit card statements, banking
deposit slips, handwritten-notes containing account information, account
holder and amount deposited, money market accounts, overseas banking
information to include routing codes, deposit receipts, canceled checks, loan
agreements and loan applications;

Safe deposit box keys and agreements and commercial storage locker keys
or records;

Drug distribution paraphernalia, namely; scales, baggies, vacuum sealers and
vacuum sealer bags, drug ledgers, pay-owe sheets, customer lists, price lists

and code sheets;
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 22 of A2

g. Devices.used to communicate with other individuals involved in distributing

controlled substances, including cellular telephones, satellite telephones,
mobile telephones; and devices used to conduct counter-surveillance against
law enforcement, such as radio scanners, police radios, surveillance cameras
and monitors, anti-bugging devices and devices used to detect the presence
of wiretaps, recording devices or fransmitters, and/or receipts of literature
describing the same;

Safes, lock boxes, lockers, or any other secured container which contains
any of the included items referenced inthis attachment establishing evidence
of a conspiracy or the use, distribution, transportation, ordering, sale, or

receipt of controlled substances;

Items involved in packaging and transporting controlled substances,

including scales, heat sealing devices, plastic bags, measuring devices, razor

| blades, and related paraphernalia;

Firearms, firearms accessories, and other weapons to include batsand
knives, used to protect drug supplies and trafficking proceeds.’
Items tending to establish the identity of the person in control of the

TARGET RESIDENCE, and any items seized from the TARGET

' RESIDENCE, to include utility company receipts, mortgage or rent ©

receipts, canceled mail, envelopes, keys, telephone bills, charge card
receipts/statements, lease-rental or sale agreements or contracts, gas receipts,
notebooks, photographs, videos, savings account passbooks, passports,
diaries, notebooks, vehicle registrations and titles, land titles, escrow papers,
legal documents, medical records, weapons with serial numbers, and

personal clothing, including shoes, pants and shirts.
 

 

 

AO 93 (Rey, 11/13) Search and Seizure Warrant

 

City and state:

Case ane Document 1 Filed 12 e ge. 23 of 42
ae , . i e i ‘ i

 
 

_
—s tio :
« RA RE
at Ds. SAUNITED STATES DISTRICT COURT

for the
Eastern District of California

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

307 Alhambra Ave, Vallejo, CA

Case No. a «
RYISW GO58GEPQ 74

Neer Nee eee ae

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

“

YOU ARE COMMANDED to execute this warrant on or before i % clar ‘ (not to exceed 14 days)
(J in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. ~

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Duty Magistrate Judge
, (United States Magistrate Judge)

C] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
1 for days (not to éxceed 30) © until, the facts justifying, the later specific date of

smmtinsnne Qaew Ih 20! at boop <LI

7” Judge’s signature

 

Fresno, CA , Hon. Erica P. Grosjean, US Magistrate Judge

 

 

Printed name and title
 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 24 of 42

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 

 
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 25 of 42

ATTACHMENT A-1
Area to Be Searched:
307 Alhambra Avenue, Vallejo, California, 94591

307 Alhambra Avenue, Vallejo, California, 94591 (“TARGET RESIDENCE”) is a single
family, single story residence located on the north-east comer of the intersection of Alhambra
Avenue and Laurel Street in Vallejo. The residence is a greenish-grey colored stucco with white
colored trim and a gray colored shingled roof. The front door is brown in color and faces south.
There is a rock or brick front porch leading to the front door. The property is closed in by a
chain-link fence approximately three feet tall. The numbers 3, 0, and 7 are affixed to the front of
the house to the left of the front door.

The requested search shall include all rooms of the TARGET RESIDENCE, including any
safes, locked containers, storage containers, closets, sheds, and garages associated with the
premises. Also to be searched are vehicles directly associated with the residence, i.e. vehicles
parked in the driveway or alley behind the residence or vehicles parked near the residence that
are believed to be associated with the residence based on documents or property recovered inside
the residence. , .

 

 
 

 

Case 1:19-sw-00386-EPG Document 1 Filed 12/11/19 Page 26 of 42

ATTACHMENT B

ITEMS TO BE SEIZED FROM TARGET RESIDENCE, TARGET LOCATION,

TARGET VEHICLE 1, TARGET VEHICLE 2,
FROYLAN SANCHEZ, AND JOSE SANCHEZ

Any item tending to establish and document a conspiracy to distribute and possess with

intent to distribute controlled substances and the distribution and possession with intent to

distribute methamphetamine and cocaine, in violation of Title 21, United States Code, Sections

" 841(a)(1) and 846, from on or about August 22, 2019, to November 7, 2019, including:

a.

b.

Controlled substances (including prescription drugs);

United States currency (in excess of $1,000.00), foreign currency, precious
metals, jewelry, stocks, bonds, money orders, certificates of deposit and
cashier’s checks;

Items evidencing the expenditure of drug-related proceeds, namely: receipts,
purchase agreements, vehicle titles, warranty applications, homeowners or
renters insurance applications and claims, jewelry; ©

Account statements, account summaries, credit card statements, banking

deposit slips, handwritten-notes containing account information, account

holder and amount deposited, money market accounts, overseas banking
information to include routing codes, deposit receipts, canceled checks, loan
agreements and loan applications;

Safe deposit box keys and agreements and commercial storage locker keys

or records;

Drug distribution paraphernalia, namely; scales, baggies, vacuum sealers and
vacuum sealer bags, drug ledgers, pay-owe sheets, customer lists, price lists

and code sheets;
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 27 of 42

g. Devices used to communicate with other individuals involved in distributing
controlled substances, including cellular telephones, satellite telephones,
mobile telephones; and devices used to conduct counter-surveillance against
law enforcement, such as radio scanners, police radios, surveillance cameras
and monitors, anti-bugging devices and devices used to detect the presence
of wiretaps, recording devices or transmitters, and/or receipts of literature
describing the same; |

h.- Safes, lock boxes, lockers, or any other secured container which contains
any of the included items referenced in this attachment establishing evidence
of a conspiracy or the use, distribution, transportation, ordering, sale, or

receipt of controlled substances; .

i. Items involved in packaging and transporting controlled substances,
including scales, heat sealing devices, plastic bags, measuring devices, razor
blades, and related paraphernalia;

j. - Firearms, firearms accessories, and other weapons to include bats and

knives, used to protect drug supplies and trafficking proceeds.

k. Items tending to. establish the identity of the person in control of the
TARGET RESIDENCE, and any items seized from the TARGET

RESIDENCE, to include ‘utility company receipts, mortgage or rent
receipts, canceled mail, envelopes, keys, telephone bills, charge card
receipts/statements, lease-rental or sale agreements or contracts, gas receipts,
notebooks, photographs, videos, savings account passbooks, passports,
diaries, notebooks, vehicle registrations and titles, land titles, escrow papers,
legal documents, medical records, weapons with serial numbers, and |

personal clothing, including shoes, pants and shirts.
 

 

 

 
 

Ye TER SESE
case 14 sli ct-bc Document 1 Filed 12/11/19 Page 28 of 42
‘ 4 oe ~ ee staan! Fea? Soon: 4 ct caso!

Search and Seizure Warrant

é

UNITED STATES DISTRICT COURT

for the
Eastern District of California

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

CaseNo. Fr 7 9SW 6032 6 EPA Py
607 State St, Earlimart CA .

SEARCH AND SEIZURE WARRANT |

 

To: Any authorized Jaw enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the Search
of the following person or property located in the Eastern District of California
(identify the person or describe the property to be searched and give its location): ,
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before I 4 claws (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good.cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken. ,

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Duty Magistrate Judge
: , (United States Magistrate Judge) -

CO] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

ee | j
. : » °
Date and time issued: Dee . if _ 20 4 ef j uy 26 Orn Go r Lae —

Judde-sStgnature

 

City and state: Fresno, CA Hon. Erica P. Grosjean, US Magistrate Judge

 

 

Printed name and title
 

 

 

- Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 29 of 42

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: ‘| Copy of warrant and inventory left with:

 

 

 

Inventory, made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

/

Date:

 

 

Executing officer's signature

 

Printed name and title

 

 

 

 
 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 30 of 42

ATTACHMENT A-2
Area to Be Searched:

6078S State Street, Earlimart, California, 93291

607 S State Street, Earlimart, California, 93291 (“TARGET LOCATION”) is a single family,
single story residence located on the north-west comer of the intersection of S State Street with E ©
‘Wilson Avenue in Earlimart, CA. The residence is an off-white colored stucco with a reddish .
colored shingled roof. The front door is brown in color and faces east. There is a rear building
on the property that is light orange colored stucco with a reddish colored shingled roof. The
front door to the outbuilding is white and faces east. The property is partially enclosed by a
chain-link fence approximately three feet tall and partially by a wood slat fence. There is an
open carport on the south side of the property. The numbers 6, 0, and 7 are affixed to the front of
the house to the right of the front door.

The requested search shall include all rooms of the TARGET LOCATION, including any safes,
locked containers, storage containers, closets, sheds, and garages associated with the premises.
Also to be searched are vehicles directly associated with the residence, i.e. vehicles parked in the
driveway or alley behind the residence or vehicles parked near the residence that are believed to
be associated with the residence based on documents or property recovered inside the residence.

 

 
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 31 of 42

ATTACHMENT B-

ITEMS TO BE SEIZED FROM TARGET RESIDENCE, TARGET LOCATION,

TARGET VEHICLE 1, TARGET VEHICLE 2,
FROYLAN SANCHEZ, AND JOSE SAN' CHEZ

Any item tending to establish and document a conspiracy to distribute and possess with

intent to distribute controlled substances arid the distribution and possession with intent to

’ distribute methamphetamine and cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 846, from on or about August 22, 2019, to November 7, 2019, including:

a.

b.

Controlled substances (including prescription drugs);

United States currency (in excess of $1,000.00), foreign currency, precious
metals, jewelry, stocks, bonds, money orders, certificates of deposit and
cashier’s checks;

Items evidencing the expenditure of drug-related proceeds, namely: receipts,
purchase agreements, vehicle titles, warranty applications, homeowners or
renters insurance applications and claims, jewelry;

Account statements, account summaries, credit card statements, banking
deposit slips, handwritten-notes containing account information, account
holder and amount deposited, money market accounts, overseas banking
information to include routing codes, deposit receipts, canceled checks, loan
agreements and loan applications;

Safe deposit box keys and agreements and commercial storage locker keys
or records;

Drug distribution paraphernalia, namely; scales, baggies, vacuum sealers and
vacuum sealer bags, drug ledgers, pay-owe sheets, customer lists, price lists

and code sheets;
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 32 of 42

g.

Devices used to communicate with other individuals involved in distributing
controlled substances, including cellular telephones, satellite telephones,
mobile telephones; and devices used to conduct counter-surveillance against
law enforcement, such as radio scanners, police radios, surveillance cameras
and monitors, anti-bugging devices and devices used to detect the presence

of wiretaps, recording devices or transmitters, and/or receipts of literature

’ describing the same;

Safes, lock boxes, lockers, or any other secured container which contains
any of the included items referenced in this attachment establishing evidence
of a conspiracy or the use, distribution, transportation, ordering, sale, or

receipt of controlled substances;

Items involved in packaging and transporting controlled substances,
including scales, heat sealing devices, plastic bags, measuring devices, razor
blades, and related paraphernalia;

Firearms, firearms accessories, and other weapons to include bats and .
knives, used to protect drug supplies and trafficking proceeds.

Items tending to establish the identity of the person in control of the
TARGET RESIDENCE, and any items seized from the TARGET
RESIDENCE, to include utility company receipts, mortgage or rent
receipts, canceled mail, envelopes, keys, telephone bills, charge card
receipts/statements, lease-rental or sale agreements or contracts, gas receipts,
notebooks, photographs, videos, savings account passbooks, passports,
diaries, notebooks, vehicle registrations and titles, land titles, escrow papers,
legal documents, medical records, weapons with serial numbers, and

personal clothing, including shoes, pants and shirts.
 

 

TN eran
ese

Case 1:19-sw-00386- EPG. S sHotltrpyl Hled ae eye 33 of 42

ol i i
AO 93 (Rev. 11/13) Search and Seizure Warrant New ahaa dy AIA BW

UNITED STATES DISTRICT COURT

SSUED . for the

Eastern District of California

 

In the Matter of the Search of )
(Briefly describe the property to be searched ) . 749 S| _
or identify the person by name and address) ) Case No. V 0 0 3 8 6 ERG SPT &
2004 Chevrolet Tahoe (CA lic: 7BIS650) . ee
)
SEARCH AND SEIZURE WARRANT |
To: Any authorized law enforcement officer .
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern. District of California
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the te property to be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before iM i Ww NK (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. @ at any time in the day or night because good cause has been established.

_ Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person ‘from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Duty Magistrate Judge
. (United States Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person ¥ who, or whose
property, will be searched or seized (check the appropriate box)

O for. days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

 

Date and time issued: ‘Nyg- i. 264% 4f i De af

 

Hon. Erica P. Grosjean, US Magistrate Judge

City and state: Fresno, CA

 

Printed name and title
Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 34 of 42

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: ‘ Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

 

Executing officer’s signature

 

Printed name and title

 

 

 

 

 

 
 

 

 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 35 of 42

ATTACHMENT A-3

Area to Be Searched:

A burgundy 2004 Chevrolet Tahoe sport utility vehicle bearing California license plate
7BIS650 (“TARGET VEHICLE 1” or “TV1”) and registered to Belinda SANCHEZ of 3000
Stoney Peak Lane, Bakersfield, California, 93313.

 

 

 
 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 36 of 42

ATTACHMENT B

ITEMS TO BE SEIZED FROM TARGET RESIDENCE, TARGET LOCATION,

TARGET VEHICLE 1, TARGET VEHICLE 2,
FROYLAN SANCHEZ, AND JOSE SANCHEZ

Any item tending to establish and document a conspiracy to distribute and possess with

intent to distribute controlled substances and the distribution and possession with intent to

distribute methamphetamine and cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 846, from on or about August 22, 2019, to November 7, 2019, including:

a,

b.

Controlled substances (including prescription drugs);

United States currency (in excess of $1,000.00), foreign currency, precious
metals, jewelry, stocks, bonds, money orders, certificates of deposit and
cashier’s checks; |

Items evidencing the expenditure of drug-related proceeds, namely: receipts,
purchase agreements, vehicle titles, warranty applications, homeowners or
renters insurance applications and claims, jewelry; |

Account statements, account summaries, credit card statements, banking
deposit slips, handwritten-notes containing account information, account
holder and amount deposited, money market accounts, overseas banking
information to include routing codes, deposit receipts, canceled checks, loan
agreements and loan applications; |

Safe deposit box keys and agreements and commercial storage locker keys
or records; |

Drug distribution paraphernalia, namely; scales, baggies, vacuum sealers and
vacuum sealer bags, drug ledgers, pay-owe sheets, customer lists, price lists

and code sheets;
 

 

Case 1:19-sw-00386-EPG Document 1 Filed 12/11/19 Page 37 of 42

g.

Devices used to communicate with other individuals involved in distributing
controlled substances, including cellular telephones, satellite telephones,
mobile telephones; and devices used to conduct counter-surveillance against
law enforcement, such as radio scanners, police radios, surveillance cameras
and monitors, anti-bugging devices and devices used to detect the presence
of wiretaps, recording devices or transmitters, and/or receipts of literature
describing the same;

Safes, lock boxes, lockers, or any other secured container which contains

any of the included items referenced in this attachment establishing evidence

of a conspiracy or the use, distribution, transportation, ordering, sale, or

receipt of controlled substances;.

Items involved in packaging and transporting controlled substances,
including scales, heat sealing devices, plastic bags, measuring devices, razor
blades, and related paraphernalia; |

Firearms, firearms accessories, and other weapons to include bats and
knives, used to protect drug supplies and trafficking proceeds.

Items tending to establish the identity of the person in control of the
TARGET RESIDENCE, and any items seized from the TARGET

RESIDENCE, to include utility company receipts, mortgage or rent

receipts, canceled ‘mail, envelopes, keys, telephone bills, charge card

receipts/statements, lease-rental or sale agreements or contracts, gas receipts,

| notebooks, photographs, videos, savings account passbooks, passports,

diaries, notebooks, vehicle registrations and titles, land titles, escrow papers,
legal documents, medical records, weapons with serial numbers, and |

personal clothing, including shoes, pants and shirts.
 

 

 

Date and time issued: Nec. iy 20/4 at (23 K pen c p

Case 1:19-sw-09386"ERG Document 1 Filed 12/11/19 Page 38 of 42
“Yat BW

; ¥
‘ wt! OA YA
- Oy, Ary 3 +
AO 93 (Rev. 11/13) Search and,Seizurg Warrant” fh Nbc
bs, *. :, tea pain
pe i i =, ue 8 wen

~ UNITED STATES DISTRICT COURT

al 4 Se Uy E ry for the

 

 

Eastern District of California

In the Matter of the Search of Ek YISW OO38GEPQ Pog

(Briefly describe the property to be searched

eres

 

)
)
or identify the person by name and address) ) Case No.
2008 Toyota Tacoma (CA lic: 07677N2)
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer .

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of - California
(identify the person or describe the property to be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

-YOU ARE COMMANDED to execute this warrant on or before ( q day \ (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. Wi at any time in the day or night because good cause has been established.

__ Unless delayed notice is authorized below, you.must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken:

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory —

as required by law and promptly return this warrant and inventory to Duty Magistrate Judge
(United States Magistrate Judge)

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) ‘

O for days (not to exceed 30) ©) until, the facts justifying, the later specific date of

 

~“

  

" JudsesSignature

City and state: Fresno, CA Hon. Erica P. Grosjean, US Magistrate Judge

 

 

Printed name and title
 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 39 of 42.

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

[Inventory made in the presence of :

 

 

| Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this. inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

 

Executing officer's signature

 

Printed name and title

 

 

 
 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 40 of 42

ATTACHMENT A-4

Area to Be Searched:

A white 2008 Toyota Tacoma pickup truck bearing California license plate 07677N2
(“TARGET VEHICLE 2” or “TV2”) and registered to Froylan Sanchez at 133 Castro Avenue,
Pixley, California, 93256.

aie eam aaa

be
a
i

 
 

 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 41 of 42

ATTACHMENT B

ITEMS TO BE SEIZED FROM TARGET RESIDENCE, TARGET LOCATION,

TARGET VEHICLE 1, TARGET VEHICLE 2,
FROYLAN SANCHEZ, AND JOSE SANCHEZ

Any item tending to establish and document a conspiracy to distribute and possess with

intent to distribute controlled substances and the distribution and possession with intent to

distribute methamphetamine and cocaine, in violation of Title 21, United States Code, Sections

841(a)(1) and 846, from on or about August 22, 2019, to November 7, 2019, including:

a.

b.

Controlled substances (including prescription drugs);

United States currency (in excess of $1,000.00), foreign currency, precious
inetals, jewelry, stocks, bonds, money orders, certificates of deposit and
cashier’s checks; |

Items evidencing the expenditure of drug-related proceeds, namely: receipts,

_purchase agreements, vehicle titles, warranty applications, homeowners or

renters insurance applications and claims, jewelry;
Account statements, account summaries, credit card statements, banking

deposit slips, handwritten-notes containing account information, account

‘holder and’amount deposited, money market accounts, overseas banking

information to include routing codes, deposit receipts, canceled checks, loan

agreements and loan applications;

Safe deposit box keys and agreements and commercial storage locker keys

or records;
Drug distribution paraphernalia, namely; scales, baggies, vacuum sealers and
vacuum sealer bags, drug ledgers, pay-owe sheets, customer lists, price lists

and code sheets; _
 

 

Case 1:19-sw-00386-EPG Document1 Filed 12/11/19 Page 42 of 42

g. Devices used to communicate with other individuals involved in distributing
controlled substances, including cellular telephones, satellite telephones,
mobile telephones; and devices used to conduct counter-surveillance against
law enforcement, such as radio scanners, police radios, surveillance cameras
and monitors, anti-bugging devices and devices used to detect the presence
of wiretaps, recording devices or transmitters, and/or receipts of literature
describing the same;

h. Safes, lock boxes, lockers, or any other secured container which contains

any of the included items referenced in this attachment establishing evidence
ofa conspiracy or the use, distribution, transportation, ordering, sale, or

receipt of controlled substances;

i. Items involved in packaging and transporting controlled substances,
including scales, heat sealing devices, plastic bags, measuring devices, razor
blades, and related paraphernalia;

j. Firearms, firearms accessories, and other weapons to include bats and
knives, used to protect drug supplies and trafficking proceeds.

k. Items tending to establish the identity of the person in control of the

TARGET RESIDENCE, and any items seized from the TARGET
RESIDENCE, to include utility company receipts, mortgage or rent
receipts, canceled mail, envelopes, keys, telephone bills, charge card
receipts/statements, lease-rental or sale agreements or contracts, gas receipts,
notebooks, photographs, videos, savings account passbooks, passports,
diaries, notebooks, vehicle registrations and titles, land titles, escrow papers,
legal documents, medical records, weapons with serial numbers, and

personal clothing, including shoes, pants and shirts.
